DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 01/29/2021. Claim 7 has been cancelled by the applicant.  Claims 1-6 and 8-9 are pending and an action on the merits is as follows.	
Claim 1 amended, previous 112 rejection withdrawn.
Title amended previous objection withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/29/2021, with respect to claim 1 has been fully considered and are persuasive.  Specifically the applicant amended claim 1 and cleared up 112 issues and also placed the application in condition for allowance.  The rejections of claims 1-6 and 8-9 are hereby withdrawn.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a reply filed 01/29/2020.
The application has been amended as follows: 
-  Please delete the current tile and replace with the following “DISPLAY DEVICE HAVING REDUCED CELL SEAL AREA AND METHOD OF MANUFACTURING DISPLAY DEVICE”-
Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  Method of Manufacturing a Display “wherein forming a frit in the cell and curing the frit to form a frit seal, and wherein the frit seal and the bonding filament are connected to each other; wherein the bonding filament is in direct contact with and f the same material as the first and second substrates” in combination with other features of the present claimed invention.
Regarding claims 2-6 and 8-9, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/Primary Examiner, Art Unit 2879